Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 09/11/2019 has been entered. Specification has been reviewed and accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 10, 15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. copending application 16562409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are anticipated by the reference claim.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose or substantially suggest the structure and function of the claims of the instant application to those having ordinary skill in the art, as further shown in the tables below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 8, 10, 15 and 19 of the instant application are compared to claims 1, 10, and 19 of U.S. copending application 16562409 in the following table:
Instant application: 16566877

A system for controlling an operation of a boiler, the system 2comprising a central processing unit (CPU) including memory, the CPU configured to execute 3program steps of: 4


performing a combustion optimization operation for the boiler using a boiler 5combustion model to calculate an optimum control value for a plurality of control objects of the 6boiler, the plurality of control objects including control of an 7amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an sadjustment of a damper angle of each of a plurality of dampers installed in the boiler; 



9updating the optimum control value for a preset period of time; and 10controlling the plurality of control objects of the boiler according to the optimum 11control value for a plurality of sub-periods of time each shorter than the preset period of time.










The system according to claim 1, wherein the CPU is 2further configured to execute a program step of: 3collecting at least one of operation data and state data of the boiler to determine 4whether to perform the combustion optimization operation for the boiler.

8.  The system according to claim 1, wherein the CPU is  further configured to execute a program step of: 3creating the boiler combustion model to be used in the combustion optimization 4operation for the boiler.




10. A method for controlling an operation of a boiler, the 2method comprising: 3performing a combustion optimization operation for the boiler using a boiler 4combustion model to calculate an optimum control value for a plurality of control objects of the 5boiler, the plurality of control objects including control of an 6amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an 7adjustment of a damper angle of each of a plurality of dampers installed in the boiler; aupdating the optimum control value for a preset period of time; and 9controlling the plurality of control objects of the boiler according to the optimum 10control value for a plurality of sub-
























15. The method according to claim 10, further comprising: 2collecting at least one of operation data and state data of the boiler to determine 3whether to perform the combustion optimization operation for the boiler.

19. A non-transitory computer-readable storage medium storing 2instructions of executing a method of controlling an operation of a boiler, the method 3comprising: 4performing a combustion optimization operation for the boiler using a boiler 5combustion model to calculate an optimum control value for a plurality of control objects of the 6boiler, the plurality of control objects including control of an 7amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an aadjustment of a damper angle of each of a plurality of dampers installed in the boiler; 9updating the optimum control value for a preset period of time; and 10controlling the plurality of control objects of the boiler according to the optimum 11 control 


A system for controlling an operation of a boiler, the system 2comprising a central processing unit (CPU) including memory, the CPU configured to execute 3program steps of: 4

performing the combustion optimization operation using the boiler combustion 9model and the pre-processed data to calculate an optimum control value for a first time period; ioand 11controlling a plurality of control objects of the boiler by reflecting the optimum 12control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 14chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers isinstalled in the boiler,

19checking a current operating state of the corresponding control object prior 20to the controlling of the executed program steps; and 21reflecting the optimum control value in the boiler control logic existing for 22the current operating state, and 23wherein the corresponding control object is controlled for each stage of the 24plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 25time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 26the plurality of second time periods being shorter than the first time period.


collecting information on a current operating state of the boiler to determine 5whether to perform a combustion optimization operation for the boiler; 6pre-processing data collected from the boiler; 7



creating a boiler combustion model based on the pre-processed data; a wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality isof control objects of the boiler into a plurality of continuous stage sub-ranges;

10. A method of controlling a boiler the method comprising: creating a boiler combustion model based on the pre-processed data; performing the combustion optimization operation using the boiler combustion 7model and the pre-processed data to calculate an optimum control value for a first time period; sand 9controlling a plurality of control objects of the boiler by reflecting the optimum iocontrol value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion 12chamber of the boiler and an 




Collecting information on a current operating state of the boiler to determine whether to perform a combustion optimization for the boiler.


19. A non-transitory computer-readable storage medium storing  instructions of executing a method of controlling a boiler, the method comprising: collecting information on a current operating state of the boiler to determine 4whether to perform a combustion optimization operation for the boiler; 5pre-processing data collected from the boiler 6creating a boiler combustion model based on the pre-processed data; 7performing the combustion optimization operation using the boiler combustion amodel and the pre-processed data to calculate an optimum control value for a first time period; 9and iocontrolling a plurality of control objects of the boiler by reflecting the optimum 11control value to a boiler control logic, the plurality of control objects 


Dependent claims  4-9 and 13-18 are provisionally rejected the grounds of nonstatutory double patenting as being unpatentable to copending Application No. 16562409 (reference application) in view of Won, Wang, Schindler, Jun and Wu.

Claims 1, 6-8, 10, 15, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 17, 18 and 19 of copending Application No. 16562427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are anticipated by the reference claim.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose or substantially suggest the structure and function of the claims of the instant application to those having ordinary skill in the art, as further shown in the tables below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 6-8, 10, 15, 16 and 19 of the instant application are compared to claims 1, 8, 9, 11, 17, 18 and 19 of U.S. copending application 16562427 in the following table:



A system for controlling an operation of a boiler, the system 2comprising a central processing unit (CPU) including memory, the CPU configured to execute 3program steps of: 4performing a combustion optimization operation for the boiler using a boiler 5combustion model to calculate an optimum control value for a plurality of control objects of the 6boiler, the plurality of control objects including control of an 7amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an sadjustment of a damper angle of each of a plurality of dampers installed in the boiler; 9updating the optimum control value for a preset period of time; and 10controlling the plurality of control objects of the boiler according to the optimum 11control value for a plurality of sub-periods of time each shorter than the preset period of time.



















6. The system according to claim 1, wherein the CPU is 2further configured to execute a program step of: 3collecting at least one of operation data and state data of the boiler to determine 4whether to perform the combustion optimization operation for the boiler.

The system according to claim 6, wherein the operation data includes at least one of a power generation output, a 3command value, and an instantaneous value, and 4wherein the state data includes at least one of a fluctuation in a boiler output, a 5fuel fluctuation, and a temperature or pressure in each component of the boiler.

The system according to claim 1, wherein the CPU is  further configured to execute a program step of: 3creating the boiler combustion model to be used in the combustion optimization 4operation for the boiler.





10. A method for controlling an operation of a boiler, the 2method comprising: 3performing a combustion optimization operation for the boiler 





















15. The method according to claim 10, further comprising: 2collecting at least one of operation data and state data of the boiler to determine 3whether to perform the combustion optimization operation for the boiler.


16. The method according to claim 15, 2wherein the operation data includes at least one of a power generation output, a command value, and an instantaneous value, wherein the state data includes at least one of a fluctuation in a boiler output, a 5fuel fluctuation, and a 

19. A non-transitory computer-readable storage medium storing 2instructions of executing a method of controlling an operation of a boiler, the method 3comprising: 4performing a combustion optimization operation for the boiler using a boiler 5combustion model to calculate an optimum control value for a plurality of control objects of the 6boiler, the plurality of control objects including control of an 7amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an aadjustment of a damper angle of each of a plurality of dampers installed in the boiler; 9updating the optimum control value for a preset period of time; and 10controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.



A system for a combustion optimization operation for a 2boiler, the system comprising a central processing unit (CPU) including memory, the CPU 3configured to execute program steps of: 4creating a boiler combustion model; 5performing the combustion optimization operation using the boiler combustion 5model to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion iochamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers 11installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of the plurality 4of control objects of the boiler 

8. The system according to claim 1, wherein the CPU is further configured to execute a program step of: 3collecting at least one of operation data or state data of the boiler to determine 4whether to perform the combustion optimization operation for the boiler.




the CPU 3configured to execute program steps of: 4creating a boiler combustion model; 5performing the combustion optimization operation using the boiler combustion 5model to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic.

A method for performing a combustion optimization operation on a boiler, the method comprising: creating a boiler combustion model; Application No. 

17. The method according to claim 11, further comprising: 2collecting at least one of operation data or state data of the boiler to determine 3whether to perform the combustion optimization operation for the boiler.

18. The method according to claim 17, 2wherein the operation data includes at least one of a power generation output, a 3command value or an instantaneous value, and 4wherein the state data includes at least one of a fluctuation in a boiler output, 

19. A non-transitory computer-readable storage medium storing instructions of executing a method of optimizing a combustion optimization operation on a 3boiler, the method comprising: 4creating a boiler combustion model; 5performing the combustion optimization operation using the created boiler 6combustion model to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum acontrol value to a boiler control logic, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion -chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers -installed in the boiler, wherein each of the plurality of control objects of the boiler is controlled by: dividing a control range of a corresponding control object of 



Dependent claims  4-9 and 13-18 are provisionally rejected the grounds of nonstatutory double patenting as being unpatentable to copending Application No. 16562427 (reference application) in view of Won, Wang, Schindler, Jun and Wu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, 11, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), and Jun et al. (WO2020105629A1, herein Jun).

Regarding claim 1, Won teaches A system for controlling an operation of a boiler (page 4 lines 14-15 a boiler combustion control system), the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of (page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor): performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal , 
Won does not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler such as adjustment of a damper angle. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won, and Wang do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
 updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals). (i.e. the control intervals must be shorter than scheduling intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and controlling at sub-periods of times shorter than the present period of time means optimization for shorter time intervals. 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

Regarding claim 4, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1.
Wang further teaches wherein the plurality of control objects of the boiler are controlled ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the optimized model input variable, actuators as boiler control logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to control an operation of the control objects. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
Schindler further teaches by a variation allowed during each of the plurality of sub-periods of time (ΔD as a variation, [0046] the change of current energy deliver is referred to as ΔD, [0048] In each control step (control interval), a new DF is equal to old DR plus a requested change ΔD. A new ΔD is computed in each control interval, [0046] controller is shown as providing an estimate of the change of current energy delivery to the building in next control interval that will be needed to get indoor comfort to required level (i.e. variation is the change of energy delivery in control intervals).


Regarding claim 5, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, 
Schindler further teaches wherein the preset period of time is divided into the plurality of sub- periods of time (scheduling interval as preset period of time and control intervals as sub-periods of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals, meaning the control intervals must be shorter than scheduling intervals), and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time (Configuration as a same variation, [0057] configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a same variation to control at sub-periods of times means optimization for shorter time intervals. 

Regarding claim 6 the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, wherein the CPU is further configured to execute a program step of (Won, page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor) collecting at least one of operation data and state data of the boiler (Won page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler). 
Wang further teaches to determine whether to perform the combustion optimization operation for the boiler ([0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to determine if combustion optimization is needed for the boiler. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary and by having an output controller the optimization can actually be implemented. 

Regarding claim 7, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 6, 
 wherein the operation data includes at least one of a power generation output, a command value, and an instantaneous value ([0030] the operating data of the boiler based on which the model selector selects the model may be a load of the boiler, the load of the boiler refers to the power output of the boiler, [0043] operating data of the boiler which comprise a load of the boiler), and Page 3 of 13Application No. 16/566,877 wherein the state data includes at least one of a fluctuation in a boiler output, a fuel fluctuation, and a temperature or pressure in each component of the boiler (exhaust parameters as boiler output, [0018] a sensor array for collecting parameters of exhaust, i.e. exhaust parameters of a boiler which indicate combustion status of the boiler, a trigger for determining whether the exhaust parameters of the boiler match a preset optimization target, [0040] exhaust parameters, indicating combustion status of a boiler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the operation data include the power generation output of the boiler, and the state data including the fluctuation in a boiler output. One of ordinary skill in the art would be motivated to do so because by including the power load from the boiler as operating data and fluctuation of exhaust parameters as state data it makes the selected purpose more efficient.
Regarding claim 8, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, wherein the CPU is further configured to execute a program step of (Won, page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor) : creating the boiler combustion model to be used in the combustion optimization operation for the boiler (Won, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through .
Regarding claim 10, Won teaches a method for controlling an operation of a boiler, the method comprising: performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).
Won does not teach the plurality of control objects including Page 4 of 13Application No. 16/566,877 control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)


The combination of Won and Wang do not teach the plurality of control objects including Page 4 of 13Application No. 16/566,877 control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.

Schindler teaches updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals). (i.e. the control intervals must be shorter than scheduling intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings of 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

Regarding claim 13, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, 
Wang further teaches wherein the plurality of control objects of the boiler are controlled ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the optimized model input variable, actuators as boiler control logic).

Schindler further teaches by a variation allowed during each of the plurality of sub-periods of time (ΔD as a variation, [0046] the change of current energy deliver is referred to as ΔD, [0048] In each control step (control interval), a new DF is equal to old DR plus a requested change ΔD. A new ΔD is computed in each control interval, [0046] controller is shown as providing an estimate of the change of current energy delivery to the building in next control interval that will be needed to get indoor comfort to required level (i.e. variation is the change of energy delivery in control intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a variation to control at sub-periods of times means optimization for shorter time intervals.
Regarding claim 14, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, 
Schindler further teaches wherein the preset period of time is divided into the plurality of sub-periods of time (scheduling interval as preset period of time and control intervals as sub-periods of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals, meaning the control intervals must be shorter than scheduling intervals), and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time (Configuration as a same variation, [0057] configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a same variation to control at sub-periods of times means optimization for shorter time intervals. 

Regarding claim 15, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, further comprising: collecting at least one of operation data and state data of the boiler (Won page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler). 
Wang further teaches to determine whether to perform the combustion optimization operation for the boiler ([0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to determine if combustion optimization is needed for the boiler. One of ordinary skill in the art would be motivated to do so because the system would be 

Regarding claim 16, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 15
Wang further teaches wherein the operation data includes at least one of a power generation output, a command value, and an instantaneous value ([0030] the operating data of the boiler based on which the model selector selects the model may be a load of the boiler, the load of the boiler refers to the power output of the boiler, [0043] operating data of the boiler which comprise a load of the boiler), and Page 3 of 13Application No. 16/566,877 wherein the state data includes at least one of a fluctuation in a boiler output, a fuel fluctuation, and a temperature or pressure in each component of the boiler (exhaust parameters as boiler output, [0018] a sensor array for collecting parameters of exhaust, i.e. exhaust parameters of a boiler which indicate combustion status of the boiler, a trigger for determining whether the exhaust parameters of the boiler match a preset optimization target, [0040] exhaust parameters, indicating combustion status of a boiler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the operation data include the power generation output of the boiler, and the state data including the fluctuation in a boiler output. One of ordinary skill in the art would be motivated to do so because by including the power load from the boiler as operating data and fluctuation of exhaust parameters as state data it makes the selected purpose more efficient.

Regarding claim 17, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, further comprising using an artificial neural network to create the boiler combustion model to be used in the combustion optimization operation for the boiler (Won, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation, page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).

Regarding claim 19, A non-transitory computer-readable storage medium storing instructions of executing a method of controlling an operation of a boiler (Won, page 6 lines 3-4 the memory is a configuration capable of storing data, and may store information input through the interface unit and information calculated by the processor), the method comprising: performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).

Won does not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler such as adjustment of a damper angle. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won, and Wang do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Schindler teaches updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals). (i.e. the control intervals must be shorter than scheduling intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and controlling at sub-periods of times shorter than the present period of time means optimization for shorter time intervals. 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), Jun et al. (WO2020105629A1, herein Jun), and Wu et al. (CN106446419A, a machine translation is being used for mapping, herein Wu).

Regarding claim 9, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 8, wherein the CPU is further configured to execute a program step of (Won, page 7 lines 23-24 the interface further includes an input/output module for processing input/output data to/from the boiler, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation).
The combination of Won, Wang, Schindler, and Jun does not teach creating an arbitrary boiler combustion model by filtering data required for the boiler combustion mode.
Wu teaches creating an arbitrary boiler combustion model by filtering data required for the boiler combustion mode ( page 4 lines 39-40 Model is modeled based on the sampled data involving normalized through low pass filtered, obtains the network model of coal burning boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun teach to incorporate the teachings of Wu to include a filter data. One of ordinary skill in the art would be motivated to do so because it allows the data to be better analyzed and accurate by selecting specific data such as exclude outliers for a model.

Regarding claim 18, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 17, 
 further comprising filtering data required in creating the boiler combustion model.
Wu teaches further comprising filtering data required in creating the boiler combustion model ( page 4 lines 39-40 Model is modeled based on the sampled data involving normalized through low pass filtered, obtains the network model of coal burning boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun teach to incorporate the teachings of Wu to include a filter data. One of ordinary skill in the art would be motivated to do so because it allows the data to be better analyzed and accurate by selecting specific data such as exclude outliers for a model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO2019208773 (Yoshida) teaches prediction and adjustment for operation of large boilers including supplying coal to the combustion burners and opeing dampers for adjusting the flow rate of combustion air.
US20100319592 (Dohalick) teaches a system for controlling a pulverized coal fired oiler, where the position of dampers are controlled that feed the coal/air mixtures to the burners. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117